 'In the Matter Of ARTCRAFT HOSIERY C03IPANYandAMERICAN FED-ERATION OF HOSIERY WORKERS, C. I. O.CaseNo. 15-R-156?.-Decided July 11, 1946Mr. GeoffreyJ. Cunniff,ofPhiladelphia,Pa., and3f r.Cary Stovall,of Corinth,Miss., for the Company.Mr. JohnD. Clifton,of Atlanta,Ga., for the Union.Mr. Bernard Dunau,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by AmericanFederationof Hosiery Work-ers, C. I. 0., herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofArtcraft Hosiery Company, Corinth, Mississippi,hereincalled theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Lewis Moore, TrialExaminer.The hearing was held at Corinth, Mississippi, on May 20, 1946.TheCompany and the Union appeared and participated.At the hearingthe Trial Examiner granted the Union's motion to amend the petitionto include, rather than exclude, the watchmen in the appropriate unit.The TrialExaminerreserved for ruling by the Board the Company'smotion to dismiss the petition on the ground that it was prejudiced bythe rejectionof evidence to show the substantiality of the Union'sinterest among the employees of the Company.We have fully con-sidered the Company's arguments, and find no merit in them.Themotion, and the Company's request for oral argument, are denied.All parties were afforded full opportunity to be heard, to examineand cross-examinewitnesses, and to introduce evidence bearing on theissues.The TrialExaminer'srulings made at the hearing are freei SeeMatter of 0 D Jennings S Company,68 N L R B 516;MatterofNashMotorsDivision of Nash-KelvinatorSalesCorporation,68N L R.B 651 SeealsoCarl JJacobson,et at v N. LR. B , 120 F (2d) 96, 100 (C. C A 3, 1941) ;New York Handkerchief MfgCo v N. L R B , 114 F (2d) 144, 148 (C C A 7, 1940),certiorari denied 311 U. S 704 (1941).39 N. L. R. B., No. 44.392 ARTCRAFT HOSIERY COMPANY393from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYArtcraft Hosiery Company, a Delaware corporation, with principaloffices at Philadelphia, Pennsylvania, owns and operates a plant atCorinth, Mississippi, where it is engaged in manufacturing women'sfully fashioned hosiery.During the year 1946, it purchased raw ma-terials, consisting mainly of yarn, valued in excess of $100,000, 90percent of which was shipped to the plant from points outside theState of Mississippi.During the same period of time, it producedfinished products, valued in excess of $200,000, about 90 percent ofwhich was shipped from the plant to points outside the State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers is a labor organization,affiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.iii.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's employees untilthe Union has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Company, includingknitters, footers, loopers, seamers, examiners, menders, time workers,and watchmen, but excluding office clerical employees and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.'' Among the excluded supervisory personnel are the plant superintendent, departmentalsupervisors,and maintenance supervisor 394DECISIONS OF NATIONALLABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIREOTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Artcraft HosieryCompany, Corinth, Mississippi, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, to,determine whether or not they desire to be represented by AmericanFederation of Hosiery Workers, C. I. O., for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.